191 F.2d 401
52-1 USTC  P 9127
Charles D. BRONSON, Jr., Appellant,v.Hugh EARLE, Collector of Internal Revenue for the Districtof Oregon and United States of America, Appellee.
No. 12846.
United States Court of Appeals Ninth Circuit.
Sept. 18, 1951.Rehearing Denied Nov. 1, 1951.

Warde H. Erwin, Boyd, Ferris & Erwin and Davis S. Pattullo, all of Portland, Or. for appellant.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Carolyn R. Just, and Carlton Fox, Sp. Assts. to Atty. Gen., Henry L. Hess, U.S. Atty., Victor E. Harr, Asst., Portland, Or., for appellee.
Before HEALY and BONE, Circuit Judges, and BOWEN, District Judge.
PER CURIAM.


1
In this case deficiencies in income taxes were assessed against appellant on the Commissioner's determination that amounts received from two alleged partnerships reported in the tax returns of appellant's wife should be taxed to appellant.  The latter, having paid the assessments, sued unsuccessfully to recover.  The court's findings and decision are abundantly supported by the evidence, and the judgment is affirmed.